DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to claims 1-20 filed on 12/16/2020.


Claim Objections
Claims 3, 10, 12 and 20 are objected to because of the following informalities:  

2.	Claim 3, 12, and 20 recite “the service level”. Although these recitations are understood to refer to the “value of service level” previously disclosed in claims 1, 10 and 19, from which claims 3, 12 and 20 respectively depend, Applicant is urged to amend these recitations to “the value of service level” in order to provide clear and consistent antecedent basis.

3.	Claim 10 recites “a plurality of authorization gateways communicating with the application server” and “a plurality of servers communicatively coupled with each authorization gateway of the plurality of authorization gateways”. The claim subsequently recites “receiving data information received by each authorization gateway of a plurality of authorization gateways” and “a value of service level indicating health of a server of a plurality of servers”. In other words, there are two instances of “a plurality of authorization gateways” and two instances of “a plurality of servers” in the claim. Although it is understood that these instances are intended to refer to the same plurality of authorization gateways and plurality of servers, respectively, Applicant is urged to amend the second recitations to “the plurality of authorization gateways” and “the plurality of servers” in order to provide clear antecedent basis and avoid ambiguity regarding which of these instances subsequent references to “the plurality of authorization gateways” and “the plurality of servers” are intended to refer to.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:
4.	Claims 1, 10, and 19 recite limitations equivalent to, “receiving, at an application server via an application programming interface (API), data information received by each authorization gateway of a plurality of authorization gateways”.  It is unclear whether the data information is at some point also received by each authorization gateway or whether it is intended that the application server receives the data information from each authorization gateway.  For purposes of examination, it is interpreted that the application server receives data information from each authorization gateway.
	Claims 2-9, 11-18 and 20 are rejected in view of their respective dependencies from claims 1, 10 and 19.

5.	Claims 1, 10, and 9 recite limitations equivalent to, “the data information including a value of service level indicating health of a server of a plurality of servers”. It is first unclear whether it is the same data information that is received by/from each authorization gateway, or whether data information of each authorization gateway is associated with different servers of the plurality of servers. The limitations subsequently recite, “wherein the plurality of servers are communicatively coupled with each authorization gateway”. It is further unclear whether all servers of the plurality of servers are communicatively coupled to all authorization gateways, or whether each server is communicatively coupled to one or more authorization gateways of the plurality of authorization gateways.
	For purposes of examination, it is interpreted that the data information received from an authorization gateway includes a value of service level indicating health of a server of the plurality of servers which is communicatively coupled to that particular authorization gateway.
Claims 2-9, 11-18 and 20 are rejected in view of their respective dependencies from claims 1, 10 and 19.

6.	Claims 1, 10, and 19 recite limitations equivalent to, “based on the calculated overall health of each authorization gateway of the plurality of authorization gateways that is above a specific threshold, balancing, by the application server, load of each authorization gateway of the plurality of authorization gateways by routing at least one client request message to a set of one or more authorization gateways of the plurality of authorization gateways”. It is unclear whether balancing load only occurs when overall health of each of the authorization gateways is above a specific threshold value, or whether balancing load is performed based on the authorization gateways with an overall health above a specific threshold value.
	For purposes of examination, it is interpreted that balancing load is performed based on which authorization gateways have a calculated overall health above a specific threshold value.
Claims 2-9, 11-18 and 20 are rejected in view of their respective dependencies from claims 1, 10 and 19.

7.	Claims 4-7, 13-16, and 20 recite, “the authorization gateway”. It is unclear which of the previously disclosed “plurality of authorization gateways” these instances are intended to refer to. For purposes of examination, it is interpreted as any authorization gateway of the plurality of authorization gateways.
	Claims 8, 9, 17 and 18 are rejected in view of their respective dependencies from claims 6, 7, 15 and 16.

8.	Claims 5 and 14 recite, “the authorization server”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination these recitations are interpreted as referring to “the authorization gateway”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 6, 7, 10-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troy de Freitas et al. (US 10,554,518) in view of Stenzel (US 2008/0263401) and in further view of Wu et al. (US 10/387,287).

Regarding claim 1, Troy de Freitas teaches a method, comprising: 
receiving, at an application server (The data analysis system 504 may generally function to receive data from the data intake system 502, column 12 lines 18-21) via an application programming interface (API) (the data intake system 502 may be communicatively coupled to the data analysis system 504 via an API, column 12 lines 14-16), the data information including a value of service level indicating health of a server of a plurality of servers (the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102, column 14 lines 54-61), wherein the plurality of servers are communicatively coupled with each authorization gateway (a plurality of intermediate nodes 110, such as intermediate nodes 110a, 110b, and 110c, and a plurality of edge nodes 112 that are coupled to respective manufacturing assets 114, column 4 lines 4-7; each intermediate node 110 may be a networking device (e.g., a router, gateway, switch, hub, etc.) that sits between the root node 108 and at least one edge node 112, column 4 lines 43-47); 
performing, by the application server, calculation of an overall health of each authorization gateway of the plurality of authorization gateways based on the value of service level corresponding to each server of the plurality of servers (determining a respective health score for a given intermediate node in the manufacturing network is based on the respective critical state indicator for the given intermediate node and the respective critical state indicator for each node that sits beneath the given intermediate node, column 2 lines 48-53; determine the respective health score for each intermediate node 110 in the manufacturing network 102 based on the respective critical state indicator for the intermediate node 110 itself as well as the critical state indicator for each node that sits beneath the intermediate node 110 in the manufacturing network 102 (e.g., any child node), column 17 lines 26-33; column 17 lines 40-51); and 
based on the calculated overall health of each authorization gateway of the plurality of authorization gateways that is above a specific threshold value (the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes and health scores associated with anomalous nodes, column 19 lines 55-61), balancing, by the application server, load of each authorization gateway of the plurality of authorization gateways (the data analytics platform 106 can isolate the anomalous node and request activation of redundant standby nodes to help self-healing of the network, column 21 lines 34-37). 
However, Troy de Freitas does not explicitly disclose data information received by each authorization gateway of a plurality of authorization gateways or balancing load of each authorization gateway by routing at least one client request message to a set of one or more authorization gateways of the plurality of authorization gateways.
Stenzel teaches receiving, at an application server, data information received by each authorization gateway of a plurality of authorization gateways (advertise or make available that determined health score to any upstream server which it directly supports, [0034]; the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]); and
balancing, by the application server, load of each authorization gateway of the plurality of authorization gateways by routing at least one client request message to a set of one or more authorization gateways of the plurality of authorization gateways (the choice of which server to use in tier 28 depends not only on how well the servers in that tier are performing but also upon how well servers in the downstream tiers 26, 30 and 32 are performing, [0028]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide health information upstream for load balancing in the system/method of Troy de Freitas as suggested by Stenzel in order to reduce the burden of the highest level node from needing to actively obtaining the health information for each individual node. One would be motivated to combine these teachings to improve network resources and process new requests efficiently.
However, Troy de Freitas-Stenzel do not explicitly disclose a predetermined value of a weight assigned to each server of the plurality of servers.
Wu teaches performing calculation of an overall health of each authorization gateway of a plurality of authorization gateways based on a predetermined value of a weigh assigned to each server of a plurality of servers and a value of service level corresponding to each server of the plurality of server (the score of a parent node may be calculated as a weight average of the scores and weights of its child nodes, column 9 lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weights with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when determining an overall weighted health score.

Regarding claim 2, Troy de Freitas-Stenzel do not explicitly disclose the method of claim 1, wherein a predetermined value of a weight assigned to each server is 0, 1, or a value in between 0 and 1.  
	Wu teaches wherein the predetermined value of the weight assigned to each server is 0, 1, or a value in between 0 and 1 (column 10 lines 28-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weight percentages with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when calculating an overall weighted health score.

Regarding claim 3, Troy de Freitas teaches the method of claim 1, wherein the service level corresponding to each server of the plurality of server is 0, 1, or a value in between 0 and 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13).  

Regarding claim 4, Troy de Freitas teaches the method of claim 1, further comprising determining the value of the service level based on one or more factors including average response time of communication between the authorization gateway and the server of the plurality of servers, a count of transaction failures over a predetermined time period above preconfigured threshold count, communication connection status, and a number of timeouts per second that exceeds a preconfigured maximum threshold value (capture data values for select operating metrics, such as measure of transmission delays to and from the node in terms of delays in transmitting and receiving data and/or control packets, the extent of transmission loss for the node in terms of loss of data and/or control packets, the amount of bandwidth consumed by the node, the throughput and computer-resource utilization of the node, the extent of power failures and/or power interruptions at the node, etc, column 6 lines 4-22; the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102 (or at least a subset of the nodes in the manufacturing network 102), such as measurements of the select operating metric that were captured for the given node over a recent period of time in the past (e.g., the past few hours, days, etc.) For instance, the data analytics platform 106 may access recent measurements of the amount of transmission delays to and from each node in the manufacturing network 102, the extent of transmission losses to and from each node in the manufacturing network 102, the bandwidth consumed by each node in the manufacturing network 102, the throughput of each node in the manufacturing network 102, and/or the computer-resource utilization of each node in the manufacturing network 102, column 14 lines 54-67 – column 15 lines 1-3; the data analytics system 106 may determine a respective critical state indicator for a given node by comparing the given node’s most-recent measurement of each of multiple operating metrics to respective threshold criteria for such operating metrics, column 16 lines 45-50).  

Regarding claim 6, Troy de Freitas teaches the method of claim 1, further comprising removing, by the application server, the authorization gateway from service (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon receiving a message from the authorization gateway indicating the authorization gateway is in a maintenance mode or the value of service level is less than a predetermined threshold value (nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  

Regarding claim 7, Troy de Freitas teaches the method of claim 1, further comprising determining, by the application server, the authorization gateway is in service upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or the value of service level is above a predetermined threshold value (the data analytics platform 106 may (1) set the critical state indicator to a value of “1” if the given node’s most-recent one or more measurements of the select operating metric falls above or below a threshold value), column 15 lines 33-42).  
	However, Troy de Freitas does not explicitly disclose adding the authorization gateway to service the client request message.
Stenzel teaches adding, by the application server, an authorization gateway to service a client request message upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or has a high value of service level (the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to service requests based on provided health information in the system/method of Troy de Freitas as suggested by Stenzel in order to determine a preferred server to process a new request. One would be motivated to combine these teachings to improve network resources and process new requests efficiently based on up-to-date server health information.

Regarding claim 10, Troy de Freitas teaches a system, comprising: 
an application server (Data analytics platform 106 of FIG. 8) comprising: 
a memory configured to store operations (column 2 lines 65-67 – column 3 lines 1-3); and 
one or more processors configured to perform the operations (column 2 line 65); 
a plurality of authorization gateways communicating with the application server (intermediate nodes 110 of FIG. 8) via an application programming interface (the data intake system 502 may be communicatively coupled to the data analysis system 504 via an API, column 12 lines 14-16); and 
a plurality of servers communicatively coupled with each authorization gateway of the plurality of authorization gateways (edge nodes 112 of FIG. 8), 
wherein the application server is configured to perform the operations comprising: 
receiving data information (The data analysis system 504 may generally function to receive data from the data intake system 502, column 12 lines 18-21), the data information including a value of service level indicating health of a server of a plurality of servers (the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102, column 14 lines 54-61), wherein the plurality of servers are communicatively coupled with each authorization gateway (a plurality of intermediate nodes 110, such as intermediate nodes 110a, 110b, and 110c, and a plurality of edge nodes 112 that are coupled to respective manufacturing assets 114, column 4 lines 4-7; each intermediate node 110 may be a networking device (e.g., a router, gateway, switch, hub, etc.) that sits between the root node 108 and at least one edge node 112, column 4 lines 43-47); Atty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 17 – 
performing calculation of an overall health of each authorization gateway of the plurality of authorization gateways based on the value of service level corresponding to each server of the plurality of servers (determining a respective health score for a given intermediate node in the manufacturing network is based on the respective critical state indicator for the given intermediate node and the respective critical state indicator for each node that sits beneath the given intermediate node, column 2 lines 48-53; determine the respective health score for each intermediate node 110 in the manufacturing network 102 based on the respective critical state indicator for the intermediate node 110 itself as well as the critical state indicator for each node that sits beneath the intermediate node 110 in the manufacturing network 102 (e.g., any child node), column 17 lines 26-33; column 17 lines 40-51); and 
based on the calculated overall health of each authorization gateway of the plurality of authorization gateways that is above a specific threshold value (the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes and health scores associated with anomalous nodes, column 19 lines 55-61), balancing load of each authorization gateway of the plurality of authorization gateways (the data analytics platform 106 can isolate the anomalous node and request activation of redundant standby nodes to help self-healing of the network, column 21 lines 34-37). 
However, Troy de Freitas does not explicitly disclose data information received by each authorization gateway of a plurality of authorization gateways or balancing load of each authorization gateway by routing at least one client request message to a set of one or more authorization gateways of the plurality of authorization gateways.  
Stenzel teaches receiving data information received by each authorization gateway of a plurality of authorization gateways (advertise or make available that determined health score to any upstream server which it directly supports, [0034]; the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]); and
balancing load of each authorization gateway of the plurality of authorization gateways by routing at least one client request message to a set of one or more authorization gateways of the plurality of authorization gateways (the choice of which server to use in tier 28 depends not only on how well the servers in that tier are performing but also upon how well servers in the downstream tiers 26, 30 and 32 are performing, [0028]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide health information upstream for load balancing in the system/method of Troy de Freitas as suggested by Stenzel in order to reduce the burden of the highest level node from needing to actively obtaining the health information for each individual node. One would be motivated to combine these teachings to improve network resources and process new requests efficiently.
However, Troy de Freitas-Stenzel do not explicitly disclose a predetermined value of a weight assigned to each server of the plurality of servers.
Wu teaches performing calculation of an overall health of each authorization gateway of a plurality of authorization gateways based on a predetermined value of a weight assigned to each server of a plurality of servers and a value of service level corresponding to each server of the plurality of servers (the score of a parent node may be calculated as a weight average of the scores and weights of its child nodes, column 9 lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weights with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when determining an overall weighted health score.

Regarding claim 11, Troy de Freitas-Stenzel do not explicitly disclose the system of claim 10, wherein a predetermined value of a weight assigned to each server is 0, 1, or a value in between 0 and 1.  
Wu teaches wherein the predetermined value of the weight assigned to each server is 0, 1, or a value in between 0 and 1 (column 10 lines 28-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weight percentages with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when calculating an overall weighted health score.

Regarding claim 12, Troy de Freitas teaches the system of claim 10, wherein the service level corresponding to each server of the plurality of server is 0, 1, or a value in between 0 and 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13).  

Regarding claim 13, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: 
determining the value of the service level based on one or more factors including average response time of communication between the authorization gateway and the server of the plurality of servers, a count of transaction failures over a predetermined time period above preconfigured threshold count, communication connection status, and a number of timeouts per second that exceeds a preconfigured maximum threshold value (capture data values for select operating metrics, such as measure of transmission delays to and from the node in terms of delays in transmitting and receiving data and/or control packets, the extent of transmission loss for the node in terms of loss of data and/or control packets, the amount of bandwidth consumed by the node, the throughput and computer-resource utilization of the node, the extent of power failures and/or power interruptions at the node, etc, column 6 lines 4-22; the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102 (or at least a subset of the nodes in the manufacturing network 102), such as measurements of the select operating metric that were captured for the given node over a recent period of time in the past (e.g., the past few hours, days, etc.) For instance, the data analytics platform 106 may access recent measurements of the amount of transmission delays to and from each node in the manufacturing network 102, the extent of transmission losses to and from each node in the manufacturing network 102, the bandwidth consumed by each node in the manufacturing network 102, the throughput of each node in the manufacturing network 102, and/or the computer-resource utilization of each node in the manufacturing network 102, column 14 lines 54-67 – column 15 lines 1-3; the data analytics system 106 may determine a respective critical state indicator for a given node by comparing the given node’s most-recent measurement of each of multiple operating metrics to respective threshold criteria for such operating metrics, column 16 lines 45-50).  

Regarding claim 15, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: 
removing the authorization gateway from service (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon receiving a message from the authorization gateway indicating the authorization gateway is in a maintenance mode or the value of service level is less than a predetermined threshold value (nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  

Regarding claim 16, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: Atty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 18 – 
determining the authorization gateway is in service upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or the value of service level is above a predetermined threshold value (the data analytics platform 106 may (1) set the critical state indicator to a value of “1” if the given node’s most-recent one or more measurements of the select operating metric falls above or below a threshold value), column 15 lines 33-42).  
However, Troy de Freitas does not explicitly disclose adding the authorization gateway to service a client request message.
Stenzel teaches adding an authorization gateway to service the client request message upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or has a high value of service level (the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to service requests based on provided health information in the system/method of Troy de Freitas as suggested by Stenzel in order to determine a preferred server to process a new request. One would be motivated to combine these teachings to improve network resources and process new requests efficiently based on up-to-date server health information.



Regarding claim 19, Troy de Frietas teaches a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 
receiving data information (The data analysis system 504 may generally function to receive data from the data intake system 502, column 12 lines 18-21), the data information including a value of service level indicating health of a server of a plurality of servers (the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102, column 14 lines 54-61), wherein the plurality of servers are communicatively coupled with each authorization gateway (a plurality of intermediate nodes 110, such as intermediate nodes 110a, 110b, and 110c, and a plurality of edge nodes 112 that are coupled to respective manufacturing assets 114, column 4 lines 4-7; each intermediate node 110 may be a networking device (e.g., a router, gateway, switch, hub, etc.) that sits between the root node 108 and at least one edge node 112, column 4 lines 43-47); Atty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 17 – 
performing calculation of an overall health of each authorization gateway of the plurality of authorization gateways based on the value of service level corresponding to each server of the plurality of servers (determining a respective health score for a given intermediate node in the manufacturing network is based on the respective critical state indicator for the given intermediate node and the respective critical state indicator for each node that sits beneath the given intermediate node, column 2 lines 48-53; determine the respective health score for each intermediate node 110 in the manufacturing network 102 based on the respective critical state indicator for the intermediate node 110 itself as well as the critical state indicator for each node that sits beneath the intermediate node 110 in the manufacturing network 102 (e.g., any child node), column 17 lines 26-33; column 17 lines 40-51); and 
based on the calculated overall health of each authorization gateway of the plurality of authorization gateways that is above a specific threshold value (the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes and health scores associated with anomalous nodes, column 19 lines 55-61), balancing load of each authorization gateway of the plurality of authorization gateways (the data analytics platform 106 can isolate the anomalous node and request activation of redundant standby nodes to help self-healing of the network, column 21 lines 34-37). 
However, Troy de Freitas does not explicitly disclose data information received by each authorization gateway of a plurality of authorization gateways or balancing load of each authorization gateway by routing at least one client request message to a set of one or more authorization gateways of the plurality of authorization gateways.  
Stenzel teaches receiving data information received by each authorization gateway of a plurality of authorization gateways (advertise or make available that determined health score to any upstream server which it directly supports, [0034]; the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]); and
balancing load of each authorization gateway of the plurality of authorization gateways by routing at least one client request message to a set of one or more authorization gateways of the plurality of authorization gateways (the choice of which server to use in tier 28 depends not only on how well the servers in that tier are performing but also upon how well servers in the downstream tiers 26, 30 and 32 are performing, [0028]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide health information upstream for load balancing in the system/method of Troy de Freitas as suggested by Stenzel in order to reduce the burden of the highest level node from needing to actively obtaining the health information for each individual node. One would be motivated to combine these teachings to improve network resources and process new requests efficiently.
However, Troy de Freitas-Stenzel do not explicitly disclose a predetermined value of a weight assigned to each server of the plurality of servers.
Wu teaches performing calculation of an overall health of each authorization gateway of a plurality of authorization gateways based on a predetermined value of a weight assigned to each server of a plurality of servers and a value of service level corresponding to each server of the plurality of servers (the score of a parent node may be calculated as a weight average of the scores and weights of its child nodes, column 9 lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weights with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when determining an overall weighted health score.
  
Regarding claim 20, Troy de Freitas teaches the non-transitory, tangible computer-readable device of claim 19, wherein the operations further comprise: 
determining the value of the service level based on one or more factors including average response time of communication between the authorization gateway and the server of the plurality of servers, a count of transaction failures over a predetermined timeAtty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 19 -period above preconfigured threshold count, communication connection status, and a number of timeouts per second that exceeds a preconfigured maximum threshold value (capture data values for select operating metrics, such as measure of transmission delays to and from the node in terms of delays in transmitting and receiving data and/or control packets, the extent of transmission loss for the node in terms of loss of data and/or control packets, the amount of bandwidth consumed by the node, the throughput and computer-resource utilization of the node, the extent of power failures and/or power interruptions at the node, etc, column 6 lines 4-22; the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102 (or at least a subset of the nodes in the manufacturing network 102), such as measurements of the select operating metric that were captured for the given node over a recent period of time in the past (e.g., the past few hours, days, etc.) For instance, the data analytics platform 106 may access recent measurements of the amount of transmission delays to and from each node in the manufacturing network 102, the extent of transmission losses to and from each node in the manufacturing network 102, the bandwidth consumed by each node in the manufacturing network 102, the throughput of each node in the manufacturing network 102, and/or the computer-resource utilization of each node in the manufacturing network 102, column 14 lines 54-67 – column 15 lines 1-3; the data analytics system 106 may determine a respective critical state indicator for a given node by comparing the given node’s most-recent measurement of each of multiple operating metrics to respective threshold criteria for such operating metrics, column 16 lines 45-50), and
wherein the service level corresponding to each server of the plurality of server is 0, 1, or a value in between 0 and 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13).
However, Troy de Freitas-Stenzel do not explicitly disclose wherein a predetermined value of a weight assigned to each server is 0, 1, or a value in between 0 and 1.
Wu teaches wherein the predetermined value of the weight assigned to each server is 0, 1, or a value in between 0 and 1 (column 10 lines 28-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weight percentages with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when calculating an overall weighted health score.


10.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Troy de Freitas-Stenzel-Wu in view of Bingham et al. (US 2016/0239336).

Regarding claim 5, Troy de Freitas teaches the method of claim 1, further comprising removing, by the application server, the authorization gateway from service (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon determining servers   communicatively coupled with the authorization server reporting the value of the service level less than 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13; nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  
	However, although Troy de Freitas teaches a value of the service level less than 1 as a negative state, Troy de Freitas-Stenzel-Wu do not explicitly disclose determining that a total number of servers communicatively coupled with the authorization server reporting a negative state is above a preconfigured threshold value.
	Bingham teaches determining that a total number of servers   communicatively coupled with an authorization server reporting a negative state is above a preconfigured threshold value (The state criteria can then set fourth, e.g., a threshold number of child state assignments to a negative state that would cause the parent component to also be assigned to a negative state, [0091]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set fourth a threshold number of child nodes in a negative state in the system/method of Troy de Freitas-Stenzel-Wu as suggested by Bingham when determining a state for higher-level components. One would be motivated to combine these teachings so that an aggregate analysis does not overlook children components performing poorly by mitigating poor data by other positive data from properly performing children components. 

Regarding claim 14, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: 
removing the authorization gateway from service (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon determining servers   communicatively coupled with the authorization server reporting the value of the service level less than 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13; nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  
	However, although Troy de Freitas teaches a value of the service level less than 1 as a negative state, Troy de Freitas-Stenzel-Wu do not explicitly disclose determining that a total number of servers communicatively coupled with the authorization server reporting a negative state is above a preconfigured threshold value.
	Bingham teaches determining that a total number of servers   communicatively coupled with an authorization server reporting a negative state is above a preconfigured threshold value (The state criteria can then set fourth, e.g., a threshold number of child state assignments to a negative state that would cause the parent component to also be assigned to a negative state, [0091]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set fourth a threshold number of child nodes in a negative state in the system/method of Troy de Freitas-Stenzel-Wu as suggested by Bingham when determining a state for higher-level components. One would be motivated to combine these teachings so that an aggregate analysis does not overlook children components performing poorly by mitigating poor data by other positive data from properly performing children components. 


11.	Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Troy de Freitas-Stenzel-Wu in view of anupamvarghese (ISO 8583. An introduction. Plain and Simple; Jan 14, 2016; https://medium.com/plain-and-simple-series/all-things-tech-beautiful-iso-8583-an-introduction-plain-and-simple-21eb62455b28).

Regarding claim 8, Troy de Freitas-Stenzel-Wu do not explicitly disclose the method of claim 6, wherein the message from the authorization gateway is based on International Organization for Standardization (ISO) 8583 standard.  
	anupamvarghese teaches wherein a message from an authorization gateway is based on International Organization for Standardization (ISO) 8583 standard (So what is ISO 8583? It is one of the many standards describing how to pack certain data fields, see page 2 Origin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu as suggested by anupamvarghese in order to implement health performance monitoring in a financial environment. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 
	
Regarding claim 9, Troy de Freitas-Stenzel-Wu do not explicitly disclose the method of claim 7, wherein the message from the authorization gateway is based on International Organization for Standardization (ISO) 8583 standard.  
	Anupamvarghese teaches wherein a message from an authorization gateway is based on International Organization for Standardization (ISO) 8583 standard (So what is ISO 8583? It is one of the many standards describing how to pack certain data fields, see page 2 Origin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu as suggested by anupamvarghese in order to implement health performance monitoring in a financial environment. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 

Regarding claim 17, Troy de Freitas-Stenzel-Wu do not explicitly disclose the system of claim 15, wherein the message from the authorization gateway is based on International Organization for Standardization (ISO) 8583 standard.  
anupamvarghese teaches wherein a message from an authorization gateway is based on International Organization for Standardization (ISO) 8583 standard (So what is ISO 8583? It is one of the many standards describing how to pack certain data fields, see page 2 Origin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu as suggested by anupamvarghese in order to implement health performance monitoring in a financial environment. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 


Regarding claim 18, Troy de Freitas-Stenzel-Wu do not explicitly disclose the system of claim 16, wherein the message from the authorization gateway is based on International Organization for Standardization (ISO) 8583 standard.  
anupamvarghese teaches wherein a message from an authorization gateway is based on International Organization for Standardization (ISO) 8583 standard (So what is ISO 8583? It is one of the many standards describing how to pack certain data fields, see page 2 Origin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu as suggested by anupamvarghese in order to implement health performance monitoring in a financial environment. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liang				US 6,738,811 – monitoring server configured to monitor the status of each registered server.

Jacob				US 9,009,289 – determining an aggregate tier node score by summing a plurality of node scores in the tier.

Harper et al.			US 2002/0087612 – workload monitor receives performance and health-related messages from each server to balance the overall workload across the servers.

Diwan et al.			US 2002/0198937 – receiving information relating to server health.

Burton et al.			US 2004/0010586 – each gateway server runs an endpoint healthcheck engine that performs the functions of monitoring the health of distributed monitors of the endpoints assigned to the gateway server.

Li et al.			US 2004/0205219 – deactivating a proxy server when data connections to such proxy server drop to a predetermined threshold.

Hulen et al.			US 2006/0161471 – scores are weight-averaged for roll-up to a parent node determining the score for that node.

Stenzel 			US 2008/0263401 – determining an aggregated health score for each server.

Livshits et al.			US 2008/0320075 – predefined thresholds for removing an entire tree containing parent and child nodes.

Fullarton et al.		US 2009/0028161 – communicating  aggregated bandwidth usage of all communication servers.

Degaonkar et al. 		US 2010/0131946 – health monitor establishing a health for the plurality of services by summing weights of each of the plurality services identified.

Raja et al.			US 2011/0153810 – calculating an overall health of services associated with a virtual server.

Axelrod et al.			US 2014/0372627 – a web proxy accessing a health of a network protocol stalk implemented in each server connected to the web proxy.

Kohan et al.			US 2017/0034036 – periodically monitoring and aggregating monitored data related to at least one service through a monitoring application on a server.

Jang et al.			US 2018/0046928 – nodes scored according to metrics and nodes with scores below a threshold are removed.

Jamshidi			US 2019/0073365 – determine a server score based on weights.

Jiao et al.			US 2019/0220298 – removing edges whose weight falls below a threshold measure and removing nodes whole incident edges have been removed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451